DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2006-059756, using the provided English machine translation for citation purposes), and further in view of Choudhury (US 2012/0045704).

	Regarding Claims 1-3, Ando teaches proton conductive membrane (“ion exchange membrane”) ([0014]-[0021]). Ando teaches that the membrane is specifically selective for hydrogen ions ([0028]). As illustrated in Figure 1, Ando teaches that the membrane comprises an ion exchanging electrolyte layer (30) (“first ion exchange resin layer”) having a first and a second surface, wherein a first ion exchanging high-strength film (26A) (“second ion exchange resin layer”) is formed on said first surface, and wherein a second ion exchanging high-strength film (26B) (“third ion exchange resin layer”) is formed on said second surface ([0027]-[0029]). Ando teaches that the electrolyte layer comprises one or more ionomer ([0032]-[0036]). Ando teaches that the equivalent weight (EW) of the electrolyte layer differs from the EW of each high-strength film, wherein each high-strength film has a higher EW than the electrolyte layer ([0016], [0020]-[0021], [0029]). In particular, Ando teaches that the EW of the electrolyte layer is within the range of 600 to 800 (i.e. a range entirely encompassed within the range of “greater than or equal to 500 g/mol and less than or equal to 1,100 g/mol” and “greater than or equal to 500 g/mol and less than or equal to 900 g/mol”) ([0032]). Furthermore, Ando teaches that the EW of the high-strength films is preferably within the range of 1000 to 1100 (i.e. a range entirely encompassed within the range of “greater than or equal to 500 g/mol and less than or equal to 1,100 g/mol” and the range of “greater than 900 g/mol and less than or equal to 1,100 g/mol”) ([0020]).
	Ando does not explicitly teach that the high-strength films comprise at least one ionomer.
	However, it is first noted that Ando specifically teaches that the high-strength films proton conductive and are based, for example, on porous PTFE material ([0019], [0029]).

	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the high-strength films of Ando out of ionomer-impregnated expanded PTFE material, as taught by Choudhury, given that such modification would provide for reinforced proton conductive layers which exhibit improved mechanical properties.

	Regarding Claim 4, Ando, as modified by Choudhury, teaches the instantly claimed invention of Claim 1, as previously described.
Ando teaches that the high-strength films each have a thickness within the range of 10 to 20 µm (i.e. a range entirely encompassed within the range of “greater than or equal to 5 µm and less than or equal to 30 µm”) ([0018]). Furthermore Ando teaches that the electrolyte layer has a thickness within the range of 30 µm to 100 µm (i.e. a range which overlaps with the range of “greater than or equal to 5 µm and less than or equal to 30 µm”) ([0016]).
	
Regarding Claim 9, Ando, as modified by Choudhury, teaches the instantly claimed invention of Claim 1, as previously described.
Ando teaches that the high-strength films each have a thickness within the range of 10 to 20 µm (i.e. a range entirely encompassed within the range of “greater than or equal to 5 µm and less than or equal to 30 µm”) ([0018]). Furthermore Ando teaches that the electrolyte layer has a thickness within the range of 30 µm to 100 µm (i.e. a range which overlaps with the range of “greater than or equal to 5 µm and less than or equal to 30 µm”) ([0016]). 
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2006-059756, using the provided English machine translation for citation purposes), and further in view of Choudhury (US 2012/0045704) and Perry et al (US 2012/0202099).

	Regarding Claim 10, Ando, as modified by Choudhury, teaches the instantly claimed invention of Claim 1, as previously described.
	Ando, as modified by Choudhury, does not explicitly teach that the proton conductive membrane is provided between the positive and negative electrodes of a flow battery.
	However, and as previously described, Ando teaches that the proton conductive membrane is specifically selective for hydrogen ions (See Claim 1).
	Furthermore, Perry teaches a flow battery (Abstract). As illustrated in Figure 2, Perry teaches that a flow battery comprises an ion exchange membrane positioned between a positive and negative electrode ([0017]). Perry teaches that an ion exchange membrane which is permeable/selective for hydrogen ions is particularly useful in terms of transferring electric charges between the electrolyte solutions of the flow battery ([0020]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the proton conductive membrane of Ando, as modified by Choudhury, in a flow battery (i.e. position the membrane between the positive and negative electrodes of the flow battery), as taught by Perry, given that the proton conductive membrane is .

Allowable Subject Matter

Claims 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 5 (wherein Claims 6-8 further depend from Claim 5) further limits the ion exchange membrane of Claim 1 by requiring the presence of fourth and fifth ion exchange resin layers on respective surfaces of the second and third ion exchange resin layers, wherein said fourth and fifth ion exchange layers comprise one or more ionomer, wherein said one or more ionomer has an EW higher than the EW of the one or more ionomer of the second and third ion exchange resin layers.

As previously described, the proton conductive membrane of Ando, as modified by Choudhury, only includes ion exchange resin layers equivalent to the instantly claimed first, second, and third ion exchange layers. Neither Ando nor Choudhury teach/suggest the further presence of ion exchange resin layers equivalent to the instantly claimed fourth and fifth ion exchange layers.
Furthermore, Nishino et al. (JP 2007-042561, using the provided English machine translation for citation purposes) teaches an electrolyte membrane containing first, second, third, fourth, and fifth ion exchange layers therein (Abstract, [0001], [0091]). However, and despite said fourth and fifth ion exchange layers being outer surface layers, Nishino specifically teaches that the EW of the ion exchange .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729